In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana


                   No. 06-20-00088-CV



   BRAZOS VALLEY ROADRUNNERS, LLC, Appellant

                            V.

           RANDALL HARGROVE, Appellee




      On Appeal from the County Court at Law No. 2
                  Brazos County, Texas
                 Trial Court No. 6125-B




       Before Morriss, C.J., Burgess and Stevens, JJ.
               Opinion by Justice Stevens
                                                   OPINION

            Randall Hargrove parked his pickup truck in the Coyote Parking Lot (Lot) owned by

Dixie Chicken, Inc. Realizing that he did not have a five-dollar bill to pay the parking fee,

Hargrove “walked less than 200 feet to an adjacent outdoor market to exchange a larger bill . . .

[and] immediately returned to the metal [pay] box and deposited a five-dollar bill in the

appropriate slot.” Even so, Brazos Valley Roadrunners, LLC (Roadrunners), towed Hargrove’s

pickup truck, requiring him to pay $297.50 to retrieve his vehicle. Pursuant to the Texas Towing

and Booting Act (the Act), Hargrove sued Dixie Chicken and Roadrunners for removal of a

vehicle without probable cause. Hargrove filed a request for a tow hearing before the Justice of

the Peace Court (JP Court) and obtained a default judgment in his favor.

            Dixie Chicken and Roadrunners appealed the JP Court’s decision to the County Court at

Law No. 2 of Brazos County, Texas (trial court), which also determined that Hargrove proved

his claim that Roadrunners and Dixie Chicken towed his vehicle without probable cause or the

proper signage required by the Act.1 See TEX. OCC. CODE ANN. § 2308.001.2 As a result, the

trial court entered judgment in favor of Hargrove, including $297.50 in actual damages, $48.46

for costs of court, and post-judgment interest at five percent. Roadrunners appeals.3


1
 Originally appealed to the Tenth Court of Appeals, this case was transferred to this Court by the Texas Supreme
Court pursuant to its docket equalization efforts. See TEX. GOV’T CODE ANN. § 73.001. We follow the precedent of
the Tenth Court of Appeals in deciding this case. See TEX. R. APP. P. 41.3.
2
 “Section 2308.459 of the code provides for an appeal from the justice court’s decision,” Badaiki v. Miller, No. 14-
17-00450-CV, 2019 WL 922289, at *3 (Tex. App.—Houston [14th Dist.] Feb. 26, 2019, no pet.) (mem. op.) (citing
TEX. OCC. CODE ANN. § 2308.459), and “[a]ppeals from justice courts are tried de novo in county court.” Id. (citing
TEX. R. CIV. P. 506.3).
3
    Dixie Chicken is not a party to this appeal.
                                                         2
       Because we conclude that legally and factually sufficient evidence supports the trial

court’s judgment, we affirm it.

I.     The Act

       This case is governed by the Act. Under the Act, “[t]he owner or operator of a vehicle

that has been removed and placed in a vehicle storage facility . . . is entitled to a hearing on

whether probable cause existed for the removal and placement . . . .” TEX. OCC. CODE ANN.

§ 2308.452. The hearing takes place in a JP Court, and if probable cause is not found, the towing

company or parking facility owner must “reimburse the owner or operator for the cost of the

removal and storage paid by the owner or operator.” TEX. OCC. CODE ANN. §§ 2308.451,

2308.453.

       Also, Chapter 2308 contains requirements for proper signage. In relevant part, Section

2308.252 of the Act states:

       (a)    A parking facility owner may, without the consent of the owner or
       operator of an unauthorized vehicle, cause the vehicle and any property on or in
       the vehicle to be removed and stored at a vehicle storage facility at the vehicle
       owner’s or operator’s expense if:

               (1)     signs that comply with Subchapter G prohibiting unauthorized
               vehicles are located on the parking facility at the time of towing and for
               the preceding 24 hours and remain installed at the time of towing;

               (2)    the owner or operator of the vehicle has received actual notice
               from the parking facility owner that the vehicle will be towed at the
               vehicle owner’s or operator’s expense if it is in or not removed from an
               unauthorized space; [or]

               (3)    the parking facility owner gives notice to the owner or operator of
               the vehicle under Subsection (b) . . . .

TEX. OCC. CODE ANN. § 2308.252(a). In relevant part, Subchapter G states,
                                               3
(a)      . . . [A]n unauthorized vehicle may not be towed under Section
2308.252(a)(1) . . . unless a sign prohibiting unauthorized vehicles on a parking
facility is:

       (1)     facing and conspicuously visible to the driver of a vehicle that
       enters the facility;

       (2)    located:

              (A)    on the right or left side of each driveway or curb-cut
              through which a vehicle can enter the facility, including an entry
              from an alley abutting the facility; or

              (B)    at intervals along the entrance so that no entrance is farther
              than 25 feet from a sign . . . .

       ....

(b)      . . . [A]n unauthorized vehicle may be towed under Section 2308.252(a)(1)
. . . only if each sign prohibiting unauthorized vehicles:

       ....

       (3)    contains the international symbol for towing vehicles;

       ....

       (5)    bears the words, as applicable:

              (A)   “Unauthorized Vehicles Will Be Towed or Booted at
              Owner’s or Operator’s Expense”; [or]

              (B)    “Unauthorized Vehicles Will Be Towed at Owner’s or
              Operator’s Expense”;

              ....

       (6)    contains a statement of the days and hours of towing and booting
       enforcement; and


                                        4
               (7)     contains a number, including the area code, of a telephone that is
               answered 24 hours a day to enable an owner or operator of a vehicle to
               locate a towed vehicle . . . .

TEX. OCC. CODE ANN. § 2308.301. If a towing company or parking facility owner violates

Chapter 2308, the owner of the vehicle is entitled to recover damages arising from and fees

assessed in the vehicle’s removal or storage. TEX. OCC. CODE ANN. § 2308.404.

II.    Factual and Procedural Background

       At trial, Hargrove testified that he saw no signs before he parked in the Lot at

approximately 7:30 p.m. After parking, he walked to the portion of the Lot where he thought

patrons were supposed to pay and saw a “big sign” notifying patrons “to pay before leaving the

parking place.” The sign also said, “IF YOU PARK AND DON’T PAY[,] YOUR VEHICLE

WILL BE TOWED AT OWNER’S EXPENSE.” Another sign read, “GET YOUR CHANGE

BEFORE YOU PARK,” “PARK BEFORE YOU PAY,” “PAY BEFORE YOU WALK AWAY

OR YOU WILL BE TOWED,” but Hargrove testified that he did not see that sign.

       Hargrove said that he only had $20.00 bills, the parking fee was $5.00, and the Lot had

no means of making change. Hargrove interpreted the “pay before leaving” sign that he saw to

mean that a person would be towed if they forgot to pay, thought the lot was free and did not

pay, or “walk[ed] away without paying.” After others in the lot said they had no change either,

Hargrove decided to get change nearby.

       To stay within range of the Lot’s cameras, Hargrove walked “like 20 feet from the actual

parking place,” obtained change from a concession stand, and walked right back to the pay box

to deposit a five-dollar bill into the slot that corresponded to the number assigned to his parking

                                                5
space. Hargrove testified that it only took “three minutes max” to go find change and return to

the Lot. Hargrove said, “I put [the money] in the slot, first looking up at the camera, and

showing the camera.” After paying, Hargrove confirmed that his truck was still in the parking

space and walked away.4

         When he returned to the parking lot at about 8:35 p.m., his truck was not in the Lot.

Hargrove called the number on the sign and spoke to an employee who provided instructions on

how to retrieve the truck. Hargrove asked the employee to show him the video recording from

the Lot so he could prove to her that he had paid the parking fee. The employee was unable to

help Hargrove and told him that he could take up the matter with her employers. Left with no

choice, Hargrove paid the $297.50 fee and went home in his truck. The receipt was introduced

into evidence.

         Hargrove called Roadrunners the next day to demand an explanation as to why he was

towed even after he had paid and said that the woman on the other end of the line “yelled,

curs[ed him], and then hung up.” Hargrove decided to call someone at Dixie Chicken, which

owned the Lot, and asked a manager for the camera footage. According to Hargrove, the

manager said that the cameras did not work and were just there to deter people from leaving the

Lot without paying.         Hargrove called Dixie Chicken’s corporate office to get answers but

received none. Even so, still photos from the Lot’s cameras and video footage of Hargrove

before he returned to the Lot were produced by Roadrunners, which demonstrated that the Lot’s

cameras were working.

4
 Hargrove confirmed that, before he left the Lot, there was not a slip of paper on his truck warning that he would be
towed.
                                                         6
       Hargrove said that the signs in the Lot were “misleading and deceivious [sic].” When

asked to explain why, Hargrove said, “Clearly, I parked and I paid. It doesn’t say if you walk off

the curb and get change, you’re subject to get towed.” He added that Roadrunners and Dixie

Chicken would have known he had only walked off the lot for a few minutes before returning to

pay if they were watching the cameras. Timestamps from the photographs of Hargrove in the

Lot confirmed that he had only taken approximately three minutes to get change and return to the

pay box.

       Sandra Portzer, one of Roadrunners’ owners, testified that video recordings from the

Lot’s cameras were only saved for twelve days, that she set aside the recording of Hargrove, but

did not save any portion of the recording after Hargrove left the parking lot to make change

because she did not believe it was relevant. Portzer claimed that she was unaware that Hargrove

had disputed the tow until she received his request for a tow hearing.

       Portzer acknowledged that, pursuant to its contract with Dixie Chicken, Roadrunners was

responsible for monitoring the Lot. Portzer claimed, “Because of the way that we are able to

monitor . . . the lot, we -- we cannot keep track of people once they leave the property to see if

they get change and come back” because “once they leave the lot, we’re through watching. We

need to watch the next car or the next person.” Portzer added that “many of [their] cameras are

overhead,” that it is “hard to recognize individuals,” and that, “when you are watching the pay

box to see who comes back, you can’t be watching the rest of the cameras,” but admitted that

they had “several different cameras for different angles.”




                                                 7
       Portzer said that Dixie Chicken makes the rules for the Lot, that their contract with Dixie

Chicken allowed for towing “unauthorized vehicles,” but that the contract did not define that

term and, instead, “[left] it open with suggestions of what can be towed.” Portzer said that

Roadrunners had discretion not to tow someone if they saw the person had come back to the Lot

to pay the parking fee, but that it did not collect the parking fees and had no access to the pay

box, which belonged to Dixie Chicken. Portzer also said that the Lot did not provide any receipt

for payment.

       As for the requirements for Subchapter G, Portzer admitted that the Lot’s signs did not

have the international symbol for towing and did not contain the phrase “unauthorized vehicles

will be towed or booted at the owner’s expenses.” Protzer also said that signs were not placed in

front of any parking spots and agreed that Roadrunners did not give notice to Hargrove before

towing.

       The trial court entered the following findings of fact, among others:

   •   “Hargrove left the Coyote Lot for fewer than five minutes before returning, at which
       point he paid five dollars into the payment receptacle at the Coyote Lot.”

   •   “Hargrove’s vehicle had not yet been towed when he paid.”

   •   “Neither defendant spoke to Hargrove or posted notice on his vehicle before his vehicle
       was towed.”

   •   “Brazos Valley Roadrunners maintains surveillance of the Coyote Lot with multiple
       surveillance cameras[, and] [a] viewer of those surveillance cameras should have seen
       Hargrove return and make payment.”

   •   “Multiple signs solely containing the statement, ‘Get your change before you park[,] park
       before you pay[,] pay before you walk away or you will be towed’ are posted near the
       entrances to the Coyote Lot.”

                                                8
   •   “One sign reading solely ‘Coyote Parking Lot,’ ‘Notice,’ ‘Place money in numbered slot
       that matches your parking space or you will be towed[]’ and ‘Pay before you walk away’
       is posted facing into the Coyote Lot where it cannot be viewed from the street or the
       entrances.”

   •   “None of the aforementioned signs contain the international symbol for towing vehicles.”

   •   “None of the aforementioned signs bear the words ‘Unauthorized Vehicles Will be
       Towed at Owner’s or Operator’s Expense,’ or any variation of those words.”

   •   “None of the aforementioned signs contains a statement of the days and hours of towing
       and booting enforcement”; “None of the aforementioned signs contains a telephone
       number to enable an owner or operator of a vehicle to locate a towed vehicle.”

   •   “Authorized use of the Coyote Lot . . . was conditioned solely on reasonably prompt
       payment of $5,” and

   •   “Hargrove’s use of the Coyote Lot . . . was authorized because he completed reasonably
       prompt payment of $5.”

As a result of its findings, the trial court concluded that the Lot’s signs did not comply with

Subchapter G of the Act and that Roadrunners lacked probable cause to tow Hargrove’s vehicle

because the Lot lacked proper signage and “they should have known that Hargrove’s vehicle was

not unauthorized.”

       In its motion for new trial, Roadrunners argued that the trial court’s findings were not

supported by legally or factually sufficient evidence because signs warned patrons of the Lot to

get change before parking and to “pay before [they walked] away.” The trial court denied the

motion for new trial. On appeal, Roadrunners argues that the trial court’s findings were not

supported by legally and factually sufficient evidence.




                                                9
III.   Standard of Review

       Because the trial court issued findings of fact and conclusions of law in this case after a

bench trial, “the trial court’s findings of fact are reviewable for legal and factual sufficiency of

the evidence by the same standards as applied in reviewing the legal and factual sufficiency of

the evidence supporting a jury’s finding.” Davidson v. McLennan Cty. Appraisal Dist., No. 10-

11-00061-CV, 2012 WL 3799149, at *2 (Tex. App.—Waco Aug. 30, 2012, pet. denied) (mem.

op.) (citing Anderson v. City of Seven Points, 806 S.W.2d 791, 794 (Tex. 1991)). “We review

the trial court’s conclusions of law de novo.” Id. (citing BMC Software Belgium, N.V. v.

Marchand, 83 S.W.3d 789, 794 (Tex. 2002)). “As the reviewing court, we may review the trial

court’s legal conclusions drawn from the facts to determine their correctness.” Id. (citing

Marchand, 83 S.W.3d at 794). “In reviewing a finding for legal sufficiency, we credit evidence

that supports the finding if reasonable jurors could, and disregard contrary evidence unless

reasonable jurors could not.” Id. (citing Kroger Tex. Ltd. P’ship v. Suberu, 216 S.W.3d 788, 793

(Tex. 2006); City of Keller v. Wilson, 168 S.W.3d 802, 827 (Tex. 2005)). “In reviewing a factual

sufficiency issue, the court of appeals must weigh all of the evidence in the record.” Id. (citing

Ortiz v. Jones, 917 S.W.2d 770, 772 (Tex. 1996) (per curiam)). “Findings may be overturned

only if they are so against the great weight and preponderance of the evidence as to be clearly

wrong and unjust.” Id. (citing Ortiz, 917 S.W.2d at 772).

IV.    Analysis

       Roadrunners argues that it had probable cause to tow because Hargrove left the Lot for a

few minutes before returning to pay and the Lot’s rules clearly required a person to pay before

                                                10
walking away from the Lot.5 The evidence at trial showed that Hargrove left the Lot for less

than five minutes to retrieve cash to pay the parking fee. Even assuming Hargrove’s brief

departure led to his vehicle becoming temporarily unauthorized, Chapter 2308 only permits the

towing of an unauthorized vehicle, and it is undisputed that Hargrove returned and quickly paid

the fee before finally leaving the Lot.6 As a result, sufficient evidence supported the trial court’s

findings that “[a]uthorized use of the Coyote Lot . . . was conditioned solely on reasonably

prompt payment of $5,” and “Hargrove’s use of the Coyote Lot . . . was authorized because he

completed reasonably prompt payment of $5.” Even though Hargrove’s truck was authorized to

park in the Lot after payment, Roadrunners still towed it.7 Based on the evidence in this case, we

conclude that the trial court’s finding that Roadrunners lacked probable cause to tow was not so

against the great weight and preponderance of the evidence as to be clearly wrong and unjust.

As a result, legally and factually sufficient evidence supported this finding.

         Also, Hargrove’s vehicle was subject to towing without consent only if (1) the Lot had

signs that complied with Subchapter G, (2) Hargrove received actual notice from Dixie Chicken

5
 The term “probable cause” is not defined under Chapter 2308.305. In the context of a tow conducted by a police
officer, courts have applied the criminal definition of probable cause. See Wilt v. City of Greenville Police Dep’t,
No. 06-10-00107-CV, 2011 WL 1600509, at *1 (Tex. App.—Texarkana Apr. 29, 2011, no pet.) (mem. op.); Senter
v. City of Dallas, No. 05-05-01416-CV, 2006 WL 3218548, at *2 (Tex. App.—Dallas Nov. 8, 2006, no pet.) (mem.
op.). Even assuming, without deciding, that the criminal definition of probable cause applied, probable cause must
exist “at the moment the arrest is made,” and Roadrunners has provided us with no authority that rebuts the position
that there must be probable cause at the time of the tow. Amador v. State, 275 S.W.3d 872, 878 (Tex. Crim. App.
2009). Here, it was undisputed that Hargrove paid the fee before the tow, and the trial court ruled, based on the
evidence that Roadrunners had employees watching the surveillance recording, that Roadrunners should have seen
Hargrove make that payment.
6
 We limit our holding to the facts of this case and express no opinion on whether a towing company or parking
facility owner would have probable cause to tow if a longer time elapsed between parking and payment.
7
 As the fact-finder, the trial court was free to disbelieve Portzer’s testimony that Roadrunners could not monitor the
Lot after someone left the property because the surveillance cameras were working, photos introduced into evidence
showed that a person could be easily identified, and there was evidence that a paid employee monitored the footage.
                                                         11
that the vehicle would be towed at the vehicle owner’s or operator’s expense if it was “in or not

removed from an unauthorized space,” or (3) Dixie Chicken gave notice to the owner or operator

of the vehicle under Section 2308.252(b). TEX. OCC. CODE ANN. §§ 2308.252, 2308.301.

Roadrunners argues that Hargrove received actual notice under Section 2308.252(a)(2) due to the

signs posted in the Lot warning him to pay before walking away. Despite the Lot’s warning,

there is a difference in the Act between an unauthorized vehicle parked in an authorized space

and a vehicle parked in an unauthorized space, such as one in which no parking is allowed or

parking is reserved for a specified group. Because the evidence did not show that Hargrove was

parked in an unauthorized space, and the evidence supported the trial court’s finding that

“[n]either defendant spoke to Hargrove or posted notice on his vehicle before his vehicle was

towed,” nothing showed that he received actual knowledge as required by Section

2308.252(a)(2).

       Roadrunners also argues that the sign met the requirements of providing notice under

Section 2308.252(b). However, the relevant portions of that Section plainly read,

       (b)    A parking facility owner is considered to have given notice under
       Subsection (a)(3) if:

              (1)     a conspicuous notice has been attached to the vehicle’s front
              windshield or, if the vehicle has no front windshield, to a conspicuous part
              of the vehicle stating:

                      (A)    that the vehicle is in a parking space in which the vehicle is
                      not authorized to be parked;

                      (B)      a description of all other unauthorized areas in the parking
                      facility;


                                               12
                          (C)    that the vehicle will be towed at the expense of the owner
                          or operator of the vehicle if it remains in an unauthorized area of
                          the parking facility; and

                          (D)    a telephone number that is answered 24 hours a day to
                          enable the owner or operator of the vehicle to locate the
                          vehicle . . . .

TEX. OCC. CODE ANN. § 2308.252(b)(1). Because the evidence at trial established that Hargrove

did not receive the notice described by subsection (b)(1) of Section 2308.252, he did not receive

notice under subsection (a)(3).

        As a result, Roadrunners was required to show that the Lot’s signs complied with

Subchapter G. Section 2308.301(a) described where the signs must be posted, and Section

2308.301(b) states that an unauthorized vehicle can be towed “only if each sign prohibiting

unauthorized vehicles” contains required information, including the international symbol for

towing, a statement that unauthorized vehicles will be towed at the owner’s expense, the days

and hours of towing enforcement, and a telephone number enabling a vehicle owner or operator

to locate a towed vehicle at any time of the day. TEX. OCC. CODE ANN. § 2308.301(b) (emphasis

added). The trial court found that the signs on the Lot did not comply because, among other

things, (1) the information required by Section 2308.301(b) was not contained on each sign, and

(2) none of the signs contained the international symbol for towing—a fact that Portzer

admitted—or stated the days and hours of towing enforcement.8


8
 Roadrunners’ brief fails to address the international symbol for towing or the days and hours of towing
enforcement, and instead states in a conclusory manner that its signs complied with Subchapter G. Roadrunners also
mistakenly argues that Section 2308.305, titled “Individual Parking Restrictions in Restricted Area,” blesses the
noncompliance with Section 2308.301. See TEX. OCC. CODE ANN. § 2308.305. Section 2308.305 does not apply
because nothing shows that the Lot had spaces within it that were subject to different restrictions or that any
particular space was “reserved for a particular unit number, person, or type of person.” TEX. OCC. CODE ANN.
                                                       13
        We conclude that legally and factually sufficient evidence supported the trial court’s

conclusion that Roadrunners did not comply with Subchapter G of the Act.                            As a result,

Roadrunners was not authorized to tow Hargrove’s vehicle under the Act.9

V.      Conclusion

        We affirm the trial court’s judgment.




                                                     Scott E. Stevens
                                                     Justice

Date Submitted:           March 31, 2021
Date Decided:             April 23, 2021




§ 2308.305(c). Even so, Section 2308.305 allows for additional signage “impos[ing] further specific parking
restrictions in an area to which the signs apply for individual spaces” only when the “parking facility owner . . .
complies with Sections 2308.301 and 2308.302.” TEX. OCC. CODE ANN. § 2308.305(a).
9
 Because our resolution of the issues in this opinion is dispositive, we need not address Roadrunners’ additional
challenges to the trial court’s findings of fact and conclusions of law.
                                                        14